Lundberg Stratton, J.,
dissenting.
{¶ 11} I believe that we should dismiss this case due to the lack of jurisdiction. Appellants challenge the constitutionality of R.C. 5715.13 and 5715.19 without having served the Attorney General. The Attorney General had no notice of this action and no opportunity to participate in the case. This is a jurisdictional requirement that must be met in order for this court to consider a constitutional challenge to a state statute. George Shima Buick, Inc. v. Ferencak (2001), 91 Ohio St.3d 1211, 741 N.E.2d 138; Cicco v. Stockmaster (2000), 89 Ohio St.3d 95, 728 N.E.2d 1066.
{¶ 12} Assuming that jurisdiction does exist, I respectfully dissent from the majority’s determination that R.C. 5715.13 and 5715.19 are unconstitutional. For the reasons set forth in my dissenting opinion in the Mirge case, I believe that Sub.H.B. No. 694 is remedial in nature. Cincinnati School Dist. Bd. of Edn. v. Hamilton Cty. Bd. of Revision (2001), 91 Ohio St.3d 308, 317-318, 744 N.E.2d 751, Lundberg Stratton, J., dissenting. Sharon Village, Ltd. v. Licking Cty. Bd. of Revision (1997), 78 Ohio St.3d 479, 678 N.E.2d 932, and its progeny, and now Rubbermaid, effectively extinguish the rights of taxpayers who had complied with the law prior to Sharon Village but whose right to challenge a tax valuation was
Rich, Crites & Wesp and Jeffrey A. Rich; and Martin Franz, Wayne County Prosecuting Attorney, for appellants.
stripped away with the stroke of a pen. I believe the result is unfair and unjust to the taxpayer and clearly a result not contemplated by the General Assembly.